
	
		II
		110th CONGRESS
		2d Session
		S. 2630
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Kennedy (for
			 himself, Mr. Stevens,
			 Mr. Kerry, and Ms. Murkowski) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to establish a
		  Federal grant program to provide increased health care coverage to and access
		  for uninsured and underinsured workers and families in the commercial fishing
		  industry, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Fishing Industry Health
			 Care Coverage Act of 2008.
		2.Grants for
			 qualified commercial fishing industry health care coverage demonstration
			 programsPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding
			 at the end the following new section:
			
				320B.Grants for
				qualified commercial fishing industry health care coverage demonstration
				programs
					(a)Establishment of
				program
						(1)In
				generalThe Secretary, through the Health Resources and Services
				Administration, shall establish a grant program (in this section referred to as
				the grant program) for the purpose of assisting commercial
				fishing States to establish, or strengthen existing, programs to expand health
				care coverage and access for uninsured or underinsured workers and their
				families in the commercial fishing industry.
						(2)Types of
				grantsUnder the grant program, the Secretary shall
				provide—
							(A)program planning
				grants under subsection (b) for commercial fishing States and organizations
				within such States; and
							(B)implementation and
				administration grants under subsection (c) for no more than 15 commercial
				fishing States.
							(3)Application
				requiredNo grant may be awarded under this section except
				pursuant to an application that is made in such form and manner, and containing
				such information, as the Secretary may require.
						(b)Program planning
				grants
						(1)In
				generalUnder the grant program the Secretary may award grants to
				one or more commercial fishing States (or to organizations with a history of
				active involvement in the commercial fishing industry in such a State,
				including knowledge of economic and social aspects of such industry), not to
				exceed $200,000 for each year and for no more than two years, to conduct
				initial research and planning for the development of a qualified health care
				coverage program in the State. Any grantee under this subsection shall—
							(A)conduct a
				demographic survey of the State’s commercial fishing industry and such
				industry’s health care needs; and
							(B)develop a strategic plan, including a
				detailed financial plan, for implementation of a qualified health care coverage
				program within the State.
							(2)Consultation
				with StatesBefore awarding a
				grant under this subsection to an organization, the Secretary shall consult
				with States where the organization is located in order to assist in a
				determination as to whether the organization—
							(A)has the necessary
				familiarity with and knowledge of the commercial fishing industry in the State
				to fulfill the purposes of the grant; and
							(B)has a history of
				fraudulent or abusive practices that would disqualify the organization from
				carrying out the grant.
							(3)Actions
				following completion of planning grantsBased on the research
				findings, financial plan, and other recommendations developed by the State or
				organization under paragraph (1), a State may submit an application for program
				implementation and administration grants under subsection (c).
						(c)Implementation
				and program administration grants
						(1)In
				generalUnder the grant
				program, subject to the succeeding provisions of this subsection, the Secretary
				may award the following grants to commercial fishing States:
							(A)Initial
				implementation grantsA grant, not to exceed $2,000,000 for each
				year and for no more than two years, for initial implementation of a qualified
				health care coverage program.
							(B)Program
				administration grantsA
				grant, not to exceed $3,000,000 for each year and for no more than five years,
				for administration of a qualified health care coverage program.
							(C)Continued
				administration grantsA grant, not to exceed $3,000,000 for each
				year, for continued administration of a qualified health care coverage program
				in a State that has been awarded administration grants for 5 years under
				subparagraph (B) and that has satisfactorily administered such program using
				the funds provided by such grants for at least 5 years, if the economic
				conditions of the fishing industry in the program’s service area (or the
				condition of fish stocks that are important to the fishing industry in such
				area) jeopardize the ability of the program to continue providing affordable
				health care coverage.
							A grant
				may be made for a qualified health care coverage program under subparagraph (A)
				or (B) regardless of whether or not the program was developed with a program
				planning grant under subsection (b) or was implemented under a grant under
				subparagraph (A), respectively, and regardless of whether the program was
				developed or initially implemented before the date of the enactment of this
				section.(2)Eligibility
				requirementsThe Secretary may not award a grant under this
				subsection to a commercial fishing State for implementation or administration
				of a health care coverage program unless—
							(A)the State
				demonstrates that the program—
								(i)is
				a qualified health care coverage program and enrolls fishing industry members
				and their families if they were uninsured or underinsured; and
								(ii)requires Federal
				funding for its operation; and
								(B)the State provides assurances satisfactory
				to the Secretary that—
								(i)if the program is an expansion of an
				existing health care coverage program, the State will use the grant funding to
				expand the enrolled population of uninsured or underinsured commercial fishing
				industry members and their families, or modify coverage to comply with
				qualified health care coverage, under the program and to supplement, and not
				supplant, State provided funding for such program; or
								(ii)if the program is a new qualified health
				care coverage program, the State will ensure the program’s continued success
				through the implementation of appropriate financial and consumer protection
				regulations, controls, licensing, or oversight policies, including (as
				determined by the State) any of the following:
									(I)Protection against
				insolvency, fraud and abuse.
									(II)State-based
				stop-loss protection.
									(III)Reinsurance.
									(IV)Receivership/liquidation
				protection against insolvency for individuals.
									(V)Another
				demonstration of State financial commitment.
									(3)Requirement of
				matching funds
							(A)In
				generalA grant may be made
				under this subsection only if the State agrees to make available (directly or
				through donations from public or private entities) non-Federal contributions
				toward such costs in an amount that is not less than $1 for each $2 of Federal
				funds provided in the grant.
							(B)Determination of
				amount contributedNon-Federal contributions required in
				subparagraph (A) may be in cash or in kind, fairly evaluated, including plant,
				equipment, or services. Amounts provided by the Federal Government, or services
				assisted or subsidized to any significant extent by the Federal Government, may
				not be included in determining the amount of such non-Federal
				contributions.
							(4)Contracting
				authority
							(A)In
				generalA commercial fishing
				State may enter into a contract with one or more eligible non-profit
				organizations or companies for the purpose of conducting activities under an
				implementation or administration grant under this subsection and may not enter
				into such a contract with an organization or company which is not eligible
				under subparagraph (C).
							(B)Subcontracting
				arrangementsA contractor
				described in subparagraph (A) may subcontract with one or more eligible
				non-profit organizations or companies for the purpose of conducting activities
				under such an implementation or administration grant, if the State approves
				such subcontracting arrangements.
							(C)Eligibility
				standardsThe Secretary shall
				issue regulations establishing eligibility standards for organizations and
				companies under this paragraph. Such standards shall include requirements that
				States review whether prospective contractors or subcontractors under this
				paragraph—
								(i)have a history of
				fraudulent or abusive practices that would disqualify them from participating
				in a contract or subcontract;
								(ii)have the
				capability and experience to assist in the management of a qualified health
				care coverage program; and
								(iii)in the case of
				commercial fishing organizations, have an appropriate level of familiarity
				with, and knowledge of, the commercial fishing industry.
								(d)DefinitionsFor
				purposes of this section:
						(1)Commercial
				fishing StateThe term commercial fishing State
				means a State (as defined in section 2(f)) with a significant commercial
				fishing population or a significant commercial fishing industry. The Secretary
				shall accept a State’s self-certification that it is a commercial fishing State
				if the State demonstrates to the Secretary that—
							(A)such
				self-certification is based on consultation by the State with local
				organizations familiar with the commercial fishing industry in the State;
				and
							(B)the State has a
				significant commercial fishing population or a significant commercial fishing
				industry.
							(2)Commercial
				fishing industry memberThe
				term commercial fishing industry member means a fisherman,
				crewmember, boat owner, captain, shore side business owner, employee of a
				company that provides shore side support, harvester, or other individual
				performing commercial fishing industry-related work, if more than half of such
				individual’s income derives from such work at the time the individual enrolls
				in a qualified health care coverage program.
						(3)Qualified health
				care coverage programThe
				term qualified health care coverage program means a program that
				provides qualified health care coverage to commercial fishing industry members
				and their families consistent with the following:
							(A)Eligibility for
				enrollment of such members and families is only restricted by capacity, based
				on a first come, first served basis when space is limited, and health status
				related factors (as defined in section 2702), age, and gender may not be used
				as a basis for determining eligibility.
							(B)The program does not include any
				preexisting condition exclusion (as defined in section 2701) or any coverage
				elimination rider that permanently excludes from coverage an existing medical
				condition.
							(C)Premium rates
				under the program are computed based on a community rate, and may be adjusted
				only for income and family size.
							(4)Qualified health
				care coverageThe term qualified health care
				coverage means coverage that meets any of the following
				conditions:
							(A)FEHBP
				coverageThe coverage is actuarially equivalent to the coverage
				provided under the health benefits plan, under chapter 89 of title 5, United
				States Code, which has the largest enrollment, either in the United States or
				in the State involved.
							(B)State employees
				coverageThe coverage is actuarially equivalent to the coverage
				provided under the health benefits plan, that is offered by the State to State
				government employees, which has the largest enrollment of such plans in the
				State.
							(e)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary for the purpose of carrying out this section—
						(1)$5,000,000 for
				fiscal year 2009;
						(2)$5,000,000 for
				fiscal year 2010;
						(3)$10,000,000 for
				fiscal year 2011;
						(4)$10,000,000 for
				fiscal year 2012; and
						(5)$20,000,000 for
				fiscal year
				2013.
						.
		
